Opinion by
Johnson, J.
When this case was called for trial, there was no appearance on behalf of the plaintiff. Counsel for the Government moved in evidence the collector’s memorandum, which stated that the duty had not been paid, and he made a motion to dismiss the protest upon the ground that it was not filed in accordance with section 515. Following Abstract 57870, it was held that payment of duties is a condition precedent to the right to file protest against the payment of same. The protest was therefore dismissed.